Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Kamp et al.				:
Application No. 14/736,799			:		Decision on Petition
Filing Date: June 11, 2015			:				
Attorney Docket No. 81723US01-012676	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed August 8, 2019, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On June 1, 2018, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed on August 29, 2018.

The Office issued a Notice of Abandonment on January 15, 2019.  The notice states the application is abandoned because the Office did not receive a reply to the Office action.  However, as previously stated, a reply was timely filed on August 29, 2018.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3658 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions